Case 1:19-cv-04304-ILG-SJB Document 66 Filed 03/10/20 Page 1 of 2 PageID #: 1136



  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  JAMES GREENE, JENNIFER SHAAL,
  OFER SHAAL, JAKE STONE, GUY
  SHOSHAN, EINAT EZRA MICHAELI, and                          MOTION FOR WITHDRAWAL
  YIFAT SHMILOVICH, on behalf of                             OF APPEARANCE
  themselves and all others similarly situated,
                                                             No. 19-cv-4304
                Plaintiffs,

           v.

  KABBALAH CENTRE INTERNATIONAL,
  INCORPORATED; KABBALAH CENTRES
  OF THE UNITED STATES,
  INCORPORATED; KABBALAH CENTRE
  OF NEW YORK, INCORPORATED; THE
  KABBALAH CENTRE OF FLORIDA, INC.;
  KABBALAH CHILDREN’S ACADEMY;
  KABBALAH ENTERPRISES,
  INCORPORATED; KAF INVESTMENTS,
  LLC; 501 N. LA CIENEGA, LLC;
  SPIRITUALITY FOR KIDS
  INTERNATIONAL, INC.; and KAREN
  BERG, YEHUDA BERG, and MICHAEL
  BERG,

                Defendants.



        PLEASE TAKE NOTICE that Theodore J. Folkman hereby respectfully requests

 permission to withdraw his appearance as counsel on behalf of Plaintiffs James Greene, Jennifer

 Shaal, Ofer Shaal, Jake Stone, Guy Shoshan, Einat Ezra Michaeli, and Yifat Shmilovich in the

 above-captioned action. Pierce Bainbridge Beck Price & Hecht LLP will continue to appear as

 counsel on behalf of Plaintiffs in this action. No delay in the progress of this action will result

 from this withdrawal, and the undersigned is not asserting a relating or charging lien in this action.




                                                   1
Case 1:19-cv-04304-ILG-SJB Document 66 Filed 03/10/20 Page 2 of 2 PageID #: 1137



  Dated: March 10, 2019          PIERCE BAINBRIDGE BECK PRICE & HECHT LLP
         New York, New York

                                 /s/ Theodore J. Folkman
                                 Theodore J. Folkman
                                 One Liberty Square, 13th Floor
                                 Boston, MA 02109
                                 Telephone: (617) 229-5415
                                 Fax: (617) 313-7837
                                 tfolkman@piercebainbridge.com

                                 Shira Lauren Feldman
                                 Melissa Giger
                                 277 Park Avenue, 45th Floor
                                 New York, NY 10172
                                 Telephone: (212) 484-9866
                                 Fax: (646) 968-4125
                                 sfeldman@piercebainbridge.com
                                 mgiger@piercebainbridge.com

                                 Attorneys for Plaintiffs and the Proposed Collective
                                 and Class




                                        2
